DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Allowable Subject Matter
1.         Claims 1-23 are allowed.

Reason for Allowance
2.         The following is an examiner’s statement of reasons for allowable:  The prior art of record when consider as a whole, alone or in combination, neither anticipates nor renders obvious: the portable cooler container system, comprising: a double-walled vacuum insulated container body having an outer perimeter surrounded by the outer housing; and an electronic system of the container body disposed between an outer surface of the outer housing and the chamber, comprising one or more batteries, and circuitry configured to wirelessly communicate via a cell radio with a cloud-based data storage system or a remote electronic device; and an electronic display screen configured to selectively display an electronic shipping label for the portable cooler container of instant independent claims 1 and 12.
The following references (US 20190145688 A1) to Tsuno; Katsuhiro, (US 20180325296 A1) to LAVI; Yaniv et al., (US 20120312031 A1) to Olsen; Richard Elliot et al., (US 20180164034 A1) to Banks; Robert, (US 20100158489 A1) to Siu; Eddi et al., (US 5862669 A) to Davis; S. Spence et al., (US 5209069 A) to Newnan; Brian D, (US 6295820 B1) to Cauchy; Charles J. et al., (US 4681611 A) to Bohner; Hal J., and (JP 2003106728 A) to MINAMIYAMA, YUICHI; are the most relevant references. However, above mentioned references fail to 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL E DUKE whose telephone number is (571)270-5290.  The examiner can normally be reached on Monday thru Friday; 6:00 AM to 2:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRANTZ JULES can be reached on (571)272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EMMANUEL E DUKE/
Primary Examiner, Art Unit 3763

06/28/2021